Citation Nr: 0433865	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from May 1948 
to February 1950 and from November 1952 to August 1954.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  That rating decision 
continued a 30 percent rating for post-traumatic stress 
disorder (PTSD).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected PTSD.  He asserts that this disability is 
more server than the currently assigned 30 percent disability 
rating and that the disability caused is at least 50 percent 
disabling.  

In September 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this 
hearing, the veteran stated that manifestations of his 
service-connected PTSD have increased in severity since the 
May 2003 VA examination.  The veteran testified that he 
attends therapy sessions at the Lofton Vet Center every two 
weeks and that he receives treatment at VA Medical Center 
(VAMC) Huntington at least every six months.

In view of the nature of the veteran's claim, his recent VA 
treatment records should be obtained and associated with the 
claims folder.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


The United States Court of Appeals for Veterans Claims has 
also held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, the case is remanded for the following 
development:

1.  The RO should request complete copies 
of the veteran's medical records for 
treatment for PTSD from the Lofton Vet 
Center and from VAMC Huntington, WV for 
the period from January 2002 to present.  
All information obtained should be made 
part of the file.  

2. The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the degree of impairment 
resulting from service-connected PTSD.  
If possible, the examination should be 
with an examiner that has not previously 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished. The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders and the definition 
of the numerical code assigned must be 
included.  The examiner must report 
occupational and social impairment, to 
include deficiencies in work, school, 
family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant, or 
circumstantial, circumlocutory, or 
stereotyped speech; the frequency of 
panic attacks or depression and whether 
such episodes affect the ability to 
function independently, appropriately, 
and effectively; impaired impulse 
control; spatial disorientation; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory; impaired judgment; impaired 
abstract thinking; disturbances in 
motivation and mood; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
flattened affect; or difficulty or the 
inability to establish and maintain 
effective relationships.  The examiner 
must also report whether there is gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
close relatives, own occupation, or own 
name present.  The examiner must also 
provide an opinion as to the extent the 
veteran's service-connected PTSD 
interferes with the veteran's ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed should 
be included in the examination report.  
The report should be typewritten.

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 73 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


